McCown, J.,
dissenting.
A. B. A. Standards Relating to Sentencing Alternatives and Procedures, standard 2.2 provides: “The sentence imposed in each case should call for the minimum amount of custody or confinement which is consistent with the protection of the public, the gravity of the offense and the rehabilitative needs of the defendant.”
Standard 2.3(c) provides: “A sentence not involving confinement is to be preferred to a sentence involving partial or total confinement in the absence of affirmative reasons to the contrary.” That standard has been adopted by this court. State v. Shonkwiler, 187 Neb. 747, 194 N. W. 2d 172.
Commentary e, to standard 2.3(c), at page 72, emphasizes the preference for probation, particularly in the case of first' offenders, and especially where there is less *819than a realistic program of rehabilitation provided in the confinement institution.
In this case, a 20-year-old woman, with no prior criminal record of any kind except for one traffic offense, pleaded guilty to a charge of possession of a controlled substance (amphetamines). The State made no recommendation, but agreed that it would not resist an application for probation. None of the affirmative reasons justifying total confinement set out in the Standards Relating to Sentencing Alternatives and Procedures are present here. It is highly improbable that a year of imprisonment will be more effective in protecting society or in rehabilitating the defendant drug user than would probation under reasonable conditions and restrictions for a proper term, and imprisonment would be considerably more expensive. Under the A. B. A. Sentencing Standards adopted by this court, probation should have been granted here.